DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dobler et al., (From IDS: US Patent No 6,923,080).

Regarding Claim 1: Dobler teaches a vehicle comprising: an articulate joint [Col 3, line 13 teaches: Figure 1 shows a perspective of an articulated vehicle]; a sensor arranged on the articulated joint [Col 3, lines 14-15 teach: semitrailer having a plurality of cameras fastened on the top edge of the driver's cab and of the semitrailer] and configured to detect a lateral area of the vehicle wherein the sensor is configured to be swiveled in order to change a sensed area [Col 2, lines 34-37 teach: Particularly in the case of vehicles, the detecting devices are positioned in such a way that the lateral edges of the object are also still detected].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claim(s) 2-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobler in view of Goodchild, (From IDS: GB 2 356 612).

Regarding claim 2: the essence of the claim is taught above in the rejection of claim 1.
However, it does not appear that Dobler explicitly teaches wherein the sensor is configured to be swiveled based on an angle of articulation of the articulated joint. 
In a related field of endeavor, Goodchild teaches wherein the sensor is configured to be swiveled based on an angle of articulation of the articulated joint [Abstract teaches: actuation means for moving the camera field of view according to the measured articulation angle].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Goodchild’s teaching of a sensor swiveled based on an angle of articulation of an articulated joint into Dobler’s vehicle comprising an articulated joint for the benefit, as taught by Goodchild, of providing a vantage point distinct from that of conventional rear view mirrors. [Goodchild, Page 3, lines 27-28]

Regarding claim 3: the essence of the claim is taught above in the rejection of claim 1.
However, it does not appear that Dobler explicitly teaches wherein the sensor is configured to be swiveled based on a speed of travel of the vehicle. 
[Col 2, lines 44-49 teach: The obstacle-detecting devices are expediently mounted moveably on the object to be monitored so that it is possible when driving or else during standstill to pan out with increasing speed automatically or at the request of the monitoring person to a larger monitoring radius]. 
The motivation to combine is the same as for claim 2. [See teaching above]

Regarding claim 4: the essence of the claim is taught above in the rejection of claim 3.
In addition, Dobler teaches wherein the sensor is arranged on a front outer area of the vehicle and a second sensor is arranged on a second front outer area of the vehicle, and at a driving speed greater than zero, the sensors are configured to be swiveled in such a manner that an overlapping area arises in which sensed areas of the sensor and of the second sensor overlap, as a result of which a three-dimensional image can be detected [Col 1, lines 45-47 teach: where at least two directly neighbouring detecting devices have intersecting fields of view (i.e. sensor overlap). The images are combined].

Regarding claim 5: the essence of the claim is taught above in the rejection of claim 3.
In addition, Goodchild teaches wherein the sensor is arranged on a front outer area of the vehicle and a second sensor is arranged on a second front outer area of the vehicle [Page 11, lines 3-6 teach: Each of the forwards pair of video cameras 32,33 is directed backwards and down towards a road surface 36 to the left and right sides 123,124 of the trailer unit 103], wherein when the vehicle is stationary, the sensors are configured to be swiveled in such a manner that there is no overlapping of the sensed areas of the sensor and of the second sensor as [Page 11, lines 6-11 teach: so that each of the forwards video cameras 32,33 has a field of view 37,38 past left or right sides 123,125 of the trailer 103 towards the vicinity of a rear corner 121,122 of the trailer unit 103 when the tractor and trailer units 102,103 are straight (i.e. there is not overlapping of the sensed areas as depicted in Fig. 4)].
The motivation to combine is the same as for claim 2. [See teaching above]

Regarding claim 6: The essence of the claim is taught above in the rejection of claim 1. In addition, Goodchild teaches wherein the sensor is arranged on a first side of the vehicle and wherein a second sensor is arranged on a second side of the vehicle [Page 11, lines 13-16 teach: The articulated truck 30 also has a rear pair of rear view video cameras 42,43 mounted respectively on the tractor unit 102 at lower left and lower right corners 44,45 of the tractor unit.].
The motivation to combine is the same as for claim 2. [See teaching above]

Regarding claim 7: The essence of the claim is taught above in the rejection of claim 1.
In addition, Goodchild teaches wherein the sensor is arranged on a rear end of a driver's cab of the vehicle [Page 11, lines 13-16 teach: The articulated truck 30 also has a rear pair of rear view video cameras 42,43 mounted respectively on the tractor unit 102 at lower left (i.e. rear end of a driver's cab) and lower right corners 44,45 of the tractor unit.].
The motivation to combine is the same as for claim 2. [See teaching above]


Regarding claim 8: The essence of the claim is taught above in the rejection of claim 1.
In addition, Dobler teaches wherein the sensor is arranged on a front outer end of the vehicle [Col 3, lines 13-15 teach: Fig. 1 shows a perspective view on an articulated vehicle with a semitrailer having a plurality of cameras fastened on the top edge of the driver’s cab (i.e. on a front outer end)].

Regarding Claim 9: The claim is merely a sensor for an articulated vehicle, with some of the limitations of claim 3. Dobler teaches a sensor [A monitoring apparatus, Abstract]. Therefore, the rejection of claim 3 applies equally as well to this claim.

Conclusion
Prior art not relied upon:  Please refer to the references listed in an attached PTO-892 and that are not relied upon for the claim rejections detailed above. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In particular, Jones, (US 2004/0041942) teaches a fifth wheel video monitoring system;
Schofield et al., (US 8462204) teaches a vehicular vision system;
Smit et al., (US 2014/0309888) teaches a display system using vehicle and trailer dynamics;
Bajpai, (US 2015/0002670) teaches a trailering assist system for a vehicle; and
Raad et al., (US 2016/0229451) teaches a trailer backup assist system with adaptive steering angle limits.


/MARNIE A MATT/            Primary Examiner, Art Unit 2485